 Case 4:19-cv-04096-RAL Document 21 Filed 09/30/19 Page 1 of 5 PageID #: 114
                               United States Court of Appeals
                                      For The Eighth Circuit
                                      Thomas F. Eagleton U.S. Courthouse
                                      111 South 10th Street, Room 24.329
                                    St. Louis, Missouri 63102
                                                                               VOICE (314) 244-2400
Michael E. Gans
                                                                                 FAX (314) 244-2780
 Clerk of Court
                                                                               www.ca8.uscourts.gov




                                       September 30, 2019


Christopher William
Apartment 1
701 Duluth Avenue, S.
Sioux Falls, SD 57104

       RE: 19-3093 Christopher William v. Paul Tenhaken, et al

Dear Mr. William:

       The district court clerk has transmitted a notice of appeal in this matter, and we have
docketed it under the caption and case number shown above. Please include the caption and the
case number on all correspondence or pleadings submitted to this court.

       Your case has been referred to the court for initial review and no briefing schedule has
been set. You do not need to file any additional documents or pleadings at this time. We will
advise you of any action taken in the case.

      We note that this matter was not served by the district court on any other party.
Accordingly, you are notified that you are the only party to this appeal.

      Counsel in the case must supply the clerk with an Appearance Form. Counsel may
download or fill out an Appearance Form on the "Forms" page on our web site at
www.ca8.uscourts.gov.

        The court will consider the case on the original file of the district court, and you do not
need to file any additional record materials. If a transcript is required, you should file a motion
with this court seeking preparation of a transcript at government expense. Your motion should
specify what portions of the transcript you wish to have prepared and it should provide an
explanation as to why these portions are necessary for the appeal. Please note that motions for
appointment of counsel are rarely granted in pro se civil cases.




   Appellate Case: 19-3093          Page: 1          Date Filed: 09/30/2019 Entry ID: 4835893
 Case 4:19-cv-04096-RAL Document 21 Filed 09/30/19 Page 2 of 5 PageID #: 115




       On June 1, 2007, the Eighth Circuit implemented the appellate version of CM/ECF.
Electronic filing is now mandatory for attorneys and voluntary for pro se litigants proceeding
without an attorney. Information about electronic filing can be found at the court's web site
www.ca8.uscourts.gov. In order to become an authorized Eighth Circuit filer, you must register
with the PACER Service Center at https://www.pacer.gov/psco/cgi-bin/cmecf/ea-regform.pl.
Questions about CM/ECF may be addressed to the Clerk's office.

        Please note that service by pro se parties is governed by Eighth Circuit Rule 25B. A copy
of the rule and additional information is attached to the pro se party's copy of this notice.

         If you have any questions about the procedures for the case, please contact our office.

                                                      Michael E. Gans
                                                      Clerk of Court

MMH

Enclosure(s)

cc:      Mr. Matthew W. Thelen

            District Court/Agency Case Number(s): 4:19-cv-04096-RAL




      Appellate Case: 19-3093       Page: 2      Date Filed: 09/30/2019 Entry ID: 4835893
 Case 4:19-cv-04096-RAL Document 21 Filed 09/30/19 Page 3 of 5 PageID #: 116
Caption For Case Number: 19-3093

Christopher William, The Living Man

            Plaintiff - Appellant

v.

Paul Tenhaken; Sean Coistra

            Defendants - Appellees




     Appellate Case: 19-3093        Page: 3   Date Filed: 09/30/2019 Entry ID: 4835893
 Case 4:19-cv-04096-RAL Document 21 Filed 09/30/19 Page 4 of 5 PageID #: 117
Addresses For Case Participants: 19-3093

Christopher William
Apartment 1
701 Duluth Avenue, S.
Sioux Falls, SD 57104

Mr. Matthew W. Thelen
U.S. DISTRICT COURT
District of South Dakota
Room 128
400 S. Phillips Avenue
Sioux Falls, SD 57104




   Appellate Case: 19-3093    Page: 4      Date Filed: 09/30/2019 Entry ID: 4835893
 Case 4:19-cv-04096-RAL Document 21 Filed 09/30/19 Page 5 of 5 PageID #: 118
19-3093 Christopher William v. Paul Tenhaken, et al


                              Eighth Circuit Court of Appeals

PRO SE Notice of Docket Activity

The following was filed on 09/30/2019

Case Name: Christopher William v. Paul Tenhaken, et al
Case Number: 19-3093

Docket Text:
Civil case docketed. [4835893] [19-3093]

The following document(s) are associated with this transaction:
Document Description: None

Notice will be mailed to:

Christopher William
Apartment 1
701 Duluth Avenue, S.
Sioux Falls, SD 57104

Notice will be electronically mailed to:

Mr. Matthew W. Thelen: coadocs@sdd.uscourts.gov




   Appellate Case: 19-3093        Page: 1    Date Filed: 09/30/2019 Entry ID: 4835893
